Title: To George Washington from Major General John Armstrong, 23 December 1777
From: Armstrong, John
To: Washington, George



Sir
Camp near Bartholemews [Pa.] Decemr 23d 1777.

I received your Excellys Favour this Afternoon & shall as far as in my Power endeavour to obey your Commands. Upon conferring with Persons who have the best Opportunities of knowing the Circumstances of the Country between this & Philada I am of Opinion that instead of there being a Surplus beyond the Wants of the Inhabitants they will have great Difficulty to reach the Spring with the little Stock left. The long Residence of our Army in these Parts has made every kind of Provision so scarce that I have found the utmost Difficulty to procure sufficient for the Troops I have. As to what may remain between the old Camp & Philada I believe your Excelly will not think there can be any Gleaning after British Troops. Upon the whole I am so well satisfied that nothing beneficial can possibly arise from the Search, that unless the Orders are renewed after this Information, I shall not proceed. In that Case I shall use my best Endeavours tho’ without the least Hope of Success.
I have given the necessary Orders for the Troops to collect as early as possible at a Rendezvous in order to proceed to the Enemys Lines, which I hope will have the desired Effect. The late Arrival of the Express & the Darkness of the Night added to the State of their Provisions will prevent their March untill the Morning, but I shall proceed with all Expedition after they are put in Motion & hope it will answer your Purpose.
Your Excellys Situation, at such a Time with the Enemy plundering before your Camp & destitute of Bread gives me the greatest Concern, & the greater as I can do so little for your Relief. The only Dependance I had for my Troops after this fatiguing March was a Load of Flour about Midway between us—this I have ordered to be forwarded to you, & shall leave no Efforts untried to procure as much more as possible. The Arrival of the Bullocks which pass’d me yesterday will I hope relieve you in the Article of Meat. I have not spared any fat Cattle within

my Reach tho I am well assured many of them are designed for the particular Use of the Owners & only kept till this Time for Want of Salt. From my own Observation supported by the Judgment of all those with whom I have conversed I do not find the least Prospect of obtaining Flour in this Part of the Country I would not have your Excelly therefore depend upon any Supply from this Quarter as I am well satisfied you would be disappointed—Even the Support of the Militia must soon fail if the Commissy Genl cannot extend his Views to us—There are few Cattle left & what Wheat remains is not threshed. I am with great Respect & Regard Your Excellys most Obedt & very Hbble Servt

John Armstrong

